Citation Nr: 1728204	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for a left knee disability, evaluated as 10 percent disabling prior to May 23, 2012, and as 20 percent disabling beginning May 23, 2012.

2.  Entitlement to a separate compensable left knee disability rating due to arthritis beginning May 23, 2012.  

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to May 1998. 

This case comes before the Board of Veterans Appeals' (Board) on appeal of a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and a January 2015 rating decision of the Appeals Management Center (AMC) in Washington, DC.

The Veteran testified before the undersigned at a July 2014 Central Office hearing.  The hearing transcript is of record. 

In September 2014, the Board remanded the case for further development.  In a March 2015 decision, the Board denied entitlement to an increased disability rating for a left-knee disability, evaluated as 10 percent disabling prior to May 23, 2012, and as 20 percent disabling beginning May 23, 2012, and denied a disability rating in excess of 10 percent for a right-knee disability.  

The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2016 decision, the Court set aside the Board's decision, and remanded for additional development.  


The Board notes that the Veteran filed a timely notice of disagreement in December 2015 for increased ratings for cervical degenerative disc disease, thoracic paraspinal muscle strain, left shoulder impingement syndrome, and left upper radiculopathy.  The notice of disagreement has been acknowledged by the RO in a subsequent April 2016 letter, and therefore a remand at this time is not required for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that her bilateral knee disabilities are worse than the rating she currently receives.  However, further development is required before these claims may be adjudicated.

The Board finds that the Veteran's VA examinations in August 2007, May 2011, and November 2014 were inadequate because the examiners provided an inadequate explanation regarding her flare-ups, functional loss, and range of motion.  Specifically, the examiners did not provide a medical opinion addressing flare-ups and functional loss thereto, and failed to sufficiently discuss active and passive range of motion tests.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, a remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's back disability.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Hampton, Virginia VA medical center since January 2012.  Moreover, obtain all treatment records from any VA facility from which the Veteran has received treatment since 2012.

If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit them.

2.  Then the Veteran should be afforded a new VA orthopedic examination of her right and left knee disabilities which will discuss the current severity of the disabilities in their entirety.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should discuss each knee separately and should address the Veteran's complaints and lay history, to include as it relates to the considerations mentioned above.  The examiner should also comment on any relevant records which are significant in forming opinions, to include any received pursuant to the development ordered above.

The full range of motion testing must be performed.  The knees should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  If no flare-ups are present, the examiner is asked to estimate the additional loss of motion to the best of his or her ability.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of her bilateral knee disabilities, to include the possibility of staged ratings.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




